DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2021 has been entered.

Claims 1-9 and 11-20 are pending in the present application. Claims 1, 7, 11, 17 and 18 were amended, and claim 10 was cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  improper dependency. Claim 15 line one recites, “The method of claim 1”; however should read “The method of claim 11”.  Appropriate correction is required.

acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rais-Ghasem et al. US Patent Application Publication No. 2019/0065972 A1 in view of Kwon et al. US Patent Application Publication No. 2012/0173589 A1 and Wood et al. US Patent Application Publication No. 2005/0262472 A1.

Regarding claim 1, Rais-Ghasem et al. teaches the following:
A system associated with an analytics cloud environment, [note: paragraph 0048 cloud-based utilization; paragraph 0079 cloud based  ] comprising: 
(a) a user interface to facilitate generation of an advanced formulas planning script by a user, wherein the advanced formula planning script includes source and target scope definitions with a partial point of view result lookup parameter, a condition to be applied, and a calculation to generate a calculate data result  [note: Figure 1 (104) Script Engine, (108) Calculation Engine; paragraph 0117 interface 114; paragraph 0056 “A result of the scope definition can be a data set.”; Figure 5A (52) Data/scope; paragraph 0058 filters and condition may be implemented to generate a calculation;  paragraph 0145 “lookup identifier”; paragraph 0148 “further calculations, transforming, and/or processing can be included … computed by hypercube computation”]; 
(b) a planning script data store containing the advanced formulas planning script [note: paragraph 0120 script engine 104 ]; 
(c) an analytic data cube containing a multidimensional dataset usable for analysis via queries [note: paragraph 0053 multi-dimensional data sets including hypercube for queries; paragraph 0118 tuples/hypercub result  ]; and 
(d) a conversion platform, coupled to the planning script data store and the analytic data cube, adapted to: (i) receive the advanced formulas planning script, (ii) automatically create a structured query language stored procedure based on the advanced formulas planning script, including the source and target scope definitions, the partial point of view result lookup parameter, the condition to be applied, and the calculation to generate a calculate data result (iii) execute the structured query language stored procedure on the analytic data cube to generate the calculated data result comprising a base cell and at least one cell has a different point of view associated with the analytic data cube as compared to a calculation source, and (iv)  provide the calculated data result to the user [note: paragraph 0056 “query of the data source 102, a scope can be defined by the tables included in a SELECT statement (or equivalent) and how these are joined. In an aspect, the SELECT statement can be SQL (Structured Query Language) based.”; paragraph 0057 “a user interface can be generated to facilitate dynamic view of a particular dataset”, means for generating one or more visual representations; paragraph 0058 select data based on condition, including subsets, calculations are automatically derived; paragraph 0053 comparisons means; paragraph 0121 calculations; and scope exploration; paragraph 0148 calculations through hypercube; paragraph 0152 sub-queries and mathematical formulas, query and retuned results; paragraph 0153 dynamic visual representations ],
wherein the conversion platform is associated with all of: (i) syntax validation to look for valid characters and words, (ii) content validation to generate errors when a planning script cannot be executed and warnings when a planning script can be executed but unexpected behavior might result, and (iii) error handling to provide a real-time validation review initiated when a user icon is selected or the advanced formulas planning script is saved [note: paragraph 206 conflicts and error handling and means for determining incorrect and validation analysis].

Although Rais-Ghasem et al. teach the invention as cited, they do not explicitly teach the planning script includes the specific arrangement of elements as cited  “wherein the advanced formula planning script includes source and target scope definitions with a partial point of view result lookup parameter, a condition to be applied, and a calculation to generate a calculate data result”; however Kwon et al. further discloses customization of the script [note: paragraphs 0034-0036 “data manipulation statements can be forwarded to an optimizer 126, which creates an optimized execution plan that is provided … that invokes the different engines and routines intermediate results to a next phase in the execution of the execution plan…. Built-in support can be offered for domain-specific models … scripting capabilities that allow to run application-specific calculations… applying filters and transformations … views, indexes, SQL Script functions”]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed to the same field of endeavor. Kwon et al. further details the capabilities of the scripting engine. 
Although Rais-Ghasem et al. and Kwon et al. teach the invention as cited above, they do not explicitly teach “wherein the conversion platform is associated with all of: (i) syntax validation to look for valid characters and words, (ii) content validation to generate errors when a planning script cannot be executed and warnings when a planning script can be executed but unexpected behavior might result, and (iii) error handling to provide a real-time validation review initiated when a user icon is selected or the advanced formulas planning script is saved”. However, Rais-Ghasem does teach at paragraph  206 conflicts and error handling and means for determining incorrect and validation analysis]. Wood et al. further details a script engine ability to handle errors [see: Abstract script engine error handling; paragraph 0020 “selecting an icon or menu item in a graphical user interface”; paragraph 0022 “The script engine 18 analyzes the error message and reports a script error message”; paragraph 0024 “receives a script error message via the input logic 28 and routes”, the system include storage for saving information; paragraph 0033 analyzes errors and stores scripts and commands in storage; paragraph 0029 system analyzes conditions and determines best practice that may resole solution, such as for example an unexpected name change]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are all directed to the same field of endeavor script engines and error handling.

Claim 2: The system of claim 1, wherein the conversion platform includes a scope definition engine to associate a source scope and a target scope with the advanced formulas planning script [note: Rais-Ghasem et al., paragraph 0191 extracting scripts]. 
Claim 3: The system of claim 2, wherein the conversion platform includes a condition engine to associate various calculations with various conditions for the calculation performed in connection with the advanced formulas planning script [note: paragraph 0132 conversion structure can be built transforming each value and creating links]. 
Claim 4: The system of claim 3, wherein the conversion platform includes a calculation engine that internally stores a result of an advanced formulas planning script step to be used by a subsequent advanced formulas planning script step [note: paragraph 0132-0135 conversion and calculations]. 
Claim 5: The system of claim 1, wherein the conversion platform is associated with: (i) a scope and condition function, (ii) a ResultLookup function, (iii) a mathematical calculation function, and (iv) a data generation function [note: paragraphs 0145 and 0147 lookup identifier; Figure 5A calculations and filters].
Claim 6: The system of claim 5, wherein the scope and condition function comprises at least one of: (i) a master data filter, and (ii) a cell value filter [note: paragraphs 0152-0154 filters and math formulas, visualization and calculations]. 
Claim 7: The system of claim 5, wherein the data generation function comprises at least one of: (i) data generation with ResultLookup, (ii) data generation with a local variable or numeric value, and (iii) calculation scope initialization [note: paragraphs 0145 and 0147 lookup identifier; Figure 5A calculations and filters].
Claim 8: The system of claim 1, wherein the conversion platform is associated with at least one of: (i) multiple cell value filters, and (ii) a cell value filter using an attribute. [note: paragraph 0132-0135 conversion and calculations; paragraph 0078 bloom filters; paragraph 0152 filters; paragraphs 0061 attributes; paragraph 0062 connecting attributes; paragraph 0058 “filters on the data sets”; and paragraph 0212 default sort configuration settings]. 
Claim 9: The system of claim 8, wherein the conversion platform is associated with multiple cell value filters having at least one of: (i) a same granularity, (ii) a subset granularity, (iii) partially overwrapped information, and (iv) a comparison of cell values [note: paragraph 0188 ability to define heuristic rules; paragraph 0177 scale levels implemented; and paragraph 0187 different levels of abstraction (granularity)]; paragraph 0054 visual interface for comparisons of products and finance, etc.]..

 The limitations of claim 11, have been addressed in claim 1, except for the following: “at least one loop instruction” (i.e. the system provides means for repeating) [note: Rais-Ghasem et al., paragraph 0100, “A recursive algorithm” may be implemented so as to repeat specific routine; also Kwon et al., provides for customization of processes, see Figure 12 (1202) receive custom definition].
The limitations of claims 12-20 parallel claims 1-9 above, therefore they are rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-20 have been considered but are moot in view of the current rejection. Note newly cited reference Wood et al. appears to teach the amended feature, see Office Action citations supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169